DETAILED ACTION

This action is in response to the claimed listing filed on 07/15/2022.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to an application deployment method (Claims 1-10), a controller (Claims 11-19), and a computer program product (Claim 20), featured for establishing a correspondence between an application blueprint and resource obtaining address to obtain and to install an application installation package. The claim invention recites, in part, to include at least features,
“…obtaining a resource obtaining address, wherein the resource obtaining address is an
address of an application installation package of the to-be-deployed application;
establishing a correspondence between the application blueprint and the resource obtaining
address;”, and

“sending a deployment command to a deployment apparatus, wherein the deployment command is configured to instruct the deployment apparatus to obtain the application installation package based on the resource obtaining address and install the application installation package.”, as recited in independent claim 1, 
and similarly in independent Claims 11 and 20.

Claims have issues under double patenting and the filed Terminal Disclaimer is approved. Searches have produced close prior arts of record, but the features, as recited above, are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
July 28, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191